Mollen, P. J. (concurring).
In seeking partial summary judgment, the three defendant salesmen neither deny that they solicited the plaintiff’s customers nor contend that the nonsolicitation agreements were unreasonable in time or area. Rather, their argument essentially is that, since their services were not unique or extraordinary, and since they have not divulged trade secrets or confidential customer information, the nonsolicitation agreements are unenforceable as a matter of law. In response, plaintiff Greenwich Mills alleges that, in soliciting its customers, the defendant salesmen did in fact make use of confidential customer information concerning customers’ preferences for precise blends of coffee and the prices the customers were willing to pay for those blends.
It is settled that a reasonably limited nonsolicitation agreement will be enforceable to the extent necessary to protect an employer’s confidential customer information (see, e.g., Columbia Ribbon & Carbon Mfg. Co. v A-l-A Corp., 42 NY2d 496, 499; Reed, Roberts Assoc. v Strauman, 40 NY2d 303, 308, mot for rearg den 40 NY2d 918; Carpenter & Hughes v De Joseph, 10 NY2d 925; Lepel High Frequency Labs, v Capita, 278 NY 661). In the present posture of this case, I agree with Justice Weinstein that it cannot be said as a matter of law that the allegations proffered by the plaintiff are insufficient to establish that the defendant salesmen disclosed and used confidential customer information acquired while in the employ of Greenwich Mills. Accordingly, the defendants’ prayer for partial summary judgment, grounded on the contention that the nonsolicitation agreements are unenforceable as a matter of law, was properly denied.
Titone, J., concurs with Weinstein, J.; Mollen, P. J., concurs, with an opinion in which Rubin, J., concurs.
Order of the Supreme Court, Westchester County, dated December 22, 1981, affirmed, with $50 costs and disbursements.